United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                       REVISED June 23, 2011
                                                              June 20, 2007
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 06-11253
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN WANNAMAKER,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:05-CR-184-1
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Wannamaker appeals the sentence imposed following his

guilty-plea conviction for conspiracy to commit wire fraud and

securities fraud, five counts of wire fraud, one count of

securities fraud, five counts of money laundering, and four

counts of engaging in illegal monetary transactions.     He argues

that the sentence imposed by the district court was unreasonable.

The district court stated that it had considered the factors set

forth in 18 U.S.C. § 3553(a) and gave, inter alia, the following

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reasons for the sentence:   (1) the sentence was within the

applicable guidelines sentencing range for the offenses

(§ 3553(a)(4)) and (2) Wannamaker pleaded guilty to all 16 counts

of the indictment without a plea agreement and (3) he accepted

responsibility for the offenses.    The district court also heard

and considered the testimony of Wannamaker’s wife and one of the

victims of Wannamaker’s offenses.   Wannamaker has not shown that

the district court misapplied the Guidelines, failed to consider

the § 3553(a) factors, failed to give reasons for the sentence,

or considered improper factors in imposing the sentence.

Therefore, Wannamaker has not shown that the sentence imposed by

the district court was unreasonable.    See United States v. Mares,

402 F.3d 511, 518-20 (5th Cir. 2005).

     Wannamaker also argues that the language in United States v.

Alonzo, 435 F.3d 551 (5th Cir. 2005), is improper.   We have not,

however, relied on Alonzo and its rebuttable presumption of

reasonableness in deciding this appeal.

     AFFIRMED.